Title: To Alexander Hamilton from John McClallen, 28 October 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            Albany 28th October 1799
          
          I had the honor of writing you on the 18th instant and inclosed a Return of the recruits under my command.
          My recruiting parties in the country have since enlisted 9 Men, which makes the total under my command 35.
          I have been very fortunate in my selection of Men, for I believe, there is not a bad character amongst them.
          I am apprehensive, that I shall not have it in my power to complete the Company, before the termination of this season, and hope that I may remain here untill I have effected this object. My principal motive for requesting this is, that I may complete my Company with the same kind of Men, that I already have enlisted, who will do a credit to the service.
          I have no local attachment, nor any other motive to remain here, than the one I mentioned.
          I took the liberty of enclosing you my former Return, but shall hereafter address them to the Office of the Adjutant General
          I have the Honor to be, Sir Your very Obt Servt
          
            Jno McClallen Capt.
             1st Regt A & Engrs
          
          Major General Hamilton
        